Title: To Alexander Hamilton from Amos Marsh, 18 October 1794
From: Marsh, Amos
To: Hamilton, Alexander


Bennington [Vermont] October 18, 1794. “Noah Smith Esquire has signified to me, that he has resigned the Office of Supervisor of this District. Cephus Smith, Junr. Esquire of Rutland, wishes to obtain the appointment to that Office. He is a Gentleman of Education Integrity and ability. I can therefore recommend him as a person well qualified to discharge all the duties of a Supervisor. He is a reputable practitioner of Law, and is Thirty Three Years of Age.”
